
	
		II
		111th CONGRESS
		1st Session
		S. 1366
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  taxpayers to designate a portion of their income tax payment to provide
		  assistance to homeless veterans, and for other purposes.
	
	
		1.Designation of income tax
			 payments to homeless veterans assistance fund
			(a)In
			 GeneralSubchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to information and
			 returns) is amended by adding at the end the following new part:
				
					IXDesignation of
				Income Tax Payments to Homeless Veterans Assistance Fund
						
							Sec. 6098. Designation to Homeless
				  Veterans Assistance Fund.
						
						6098.Designation
				to Homeless Veterans Assistance Fund
							(a)In
				GeneralEvery individual
				(other than a nonresident alien) whose adjusted income tax liability for the
				taxable year is $3 or more may designate that $3 shall be paid over to the
				Homeless Veterans Assistance Fund in accordance with the provisions of section
				9511. In the case of a joint return of husband and wife having an adjusted
				income tax liability of $6 or more, each spouse may designate that $3 shall be
				paid to the fund.
							(b)Adjusted Income
				Tax LiabilityFor purposes of subsection (a), the term
				adjusted income tax liability means, for any individual for any
				taxable year, the excess (if any) of—
								(1)the income tax
				liability (as defined in section 6096(b)) of the individual for the taxable
				year, over
								(2)any amount
				designated by the individual (and, in the case of a joint return, any amount
				designated by the individual’s spouse) under section 6096(a) for such taxable
				year.
								(c)Manner and Time
				of DesignationA designation under subsection (a) may be made
				with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				taxpayer’s
				signature..
			(b)Homeless
			 Veterans Assistance FundSubchapter A of chapter 98 of such Code
			 (relating to establishment of trust funds) is amended by adding at the end the
			 following new section:
				
					9511.Homeless
				Veterans Assistance Fund
						(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Homeless Veterans Assistance
				Fund, consisting of such amounts as may be appropriated or credited to
				such fund as provided in this section or section 9602(b).
						(b)Transfers to
				Trust FundThere are hereby appropriated to the Homeless Veterans
				Assistance Fund amounts equivalent to the amounts designated under section
				6098.
						(c)Expenditures
							(1)In
				generalAmounts in the Homeless Veterans Assistance Fund shall be
				available, as provided in appropriation Acts, to supplement funds appropriated
				to the Department of Veterans Affairs and the Department of Labor Veterans
				Employment and Training Service for the purpose of providing services to
				homeless veterans.
							(2)Allocation of
				distributionFunds made available under paragraph (1) shall be
				allocated in proportion to the funding for homeless veterans programs
				administered by the Department of Veterans Affairs and the Department of Labor
				Veterans Employment and Training Service.
							(3)Expenditure of
				fundsThe Department of Veterans Affairs and the Department of
				Labor Veterans Employment and Training Service may obligate funds to support
				any homeless veteran program authorized under title 38, United States
				Code.
							(d)President's
				annual budget informationBeginning with the President’s annual
				budget submission for fiscal year 2011 and every year thereafter, the
				Department of Veterans Affairs and Department of Labor shall include a
				description of the use of funds from the Homeless Veterans Assistance Fund from
				the previous fiscal year and the proposed use of such funds for the next fiscal
				year.
						.
			(c)Clerical
			 Amendments
				(1)The table of
			 parts for subchapter A of chapter 61 of such Code is amended by adding at the
			 end the following new item:
					
						
							PART IX—Designation of Income Tax Payments to Homeless Veterans
				Assistance
				Fund
						
						.
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 9511. Homeless Veterans
				Assistance
				Fund.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
